FOR PUBLICATION


ATTORNEYS FOR APPELLANT:                 ATTORNEYS FOR APPELLEES:

BARRY A. MACEY                           WAYNE E. UHL
ROBERT A. HICKS                          Stephenson Morow & Semler
Macey Swanson & Allman                   Indianapolis, Indiana
Indianapolis, Indiana
                                         JAMES W. WILSON
                                         Bingham Farrer & Wilson
                                         Elwood, Indiana


                          IN THE
                COURT OF APPEALS OF INDIANA

LOCAL 1963 OF THE UNITED AUTOMOBILE, )
AEROSPACE, AND AGRICULTURAL          )                       Dec 18 2013, 8:41 am
IMPLEMENT WORKERS OF AMERICA, UAW, )
                                     )
     Appellant-Plaintiff,            )
                                     )
            vs.                      )            No. 27A05-1301-CC-40
                                     )
MADISON COUNTY, INDIANA, MADISON     )
COUNTY ASSESSOR, and MADISON         )
COUNTY RECORDER,                     )
                                     )
     Appellees-Defendants.           )


                 APPEAL FROM THE GRANT SUPERIOR COURT
                       The Honorable Warren Haas, Judge
                        Cause No. 27D03-1111-CC-408



                              December 18, 2013

                         OPINION - FOR PUBLICATION

RILEY, Judge
                                 STATEMENT OF THE CASE

       Appellant-Plaintiff, Local 1963 of the United Automobile, Aerospace and

Agricultural Implement Workers of America, UAW (UAW), appeals the trial court’s

summary judgment in favor of Appellees-Defendants, Madison County, Indiana (County),

the Madison County Assessor (Assessor), and the Madison County Recorder (Recorder)

(collectively, County Group).

       We affirm.

                                              ISSUES

       UAW raises two issues on appeal, which we consolidate and restate as the following

single issue: Whether the trial court erred in concluding, as a matter of law, that the Board

of County Commissioners (Commissioners)1 and County Council (Council)2 had no

authority to encroach upon the rights of the Assessor and Recorder to appoint and discharge

deputies.

                           FACTS AND PROCEDURAL HISTORY

       On January 1, 2009, the County, through the Commissioners and Council, entered

into a Collective Bargaining Agreement (CBA) with UAW. The CBA was to remain in

effect until December 31, 2011, at which point it would automatically renew for another

year and will continue to renew each year until either party elects to terminate by providing



1
  The three-member board of commissioners, as the county executive, “is the corporate entity
representing the county through which it acts[;]” as such, “in legal contemplation [it is] the county.”
Waldrip v. Waldrip, 976 N.E.2d 102, 118 (Ind. Ct. App. 2012). Accordingly, all references to the County
necessarily include the Commissioners and vice versa. See Ind. Code § 36-2-2-2.
2
  The seven-member county council serves as the county’s fiscal body. I.C. § 36-2-3-2.


                                                   2
sixty days’ notice. The CBA provides that UAW is “the exclusive bargaining agent with

respect to rates of pay, wages, hours of employment and other conditions of employment

for all employees who are covered by this Agreement.” (Appellant’s App. p. 23). Among

other provisions, the CBA mandates that covered employees pay dues to UAW as a

condition of their continued employment; sets forth a detailed grievance procedure that

includes binding arbitration; imposes a progressive disciplinary action regimen favoring

corrective rather than punitive measures; and creates a hierarchy of employees whereby

hiring, layoffs, and promotions are based on seniority.

        In November of 2010, the voters of Madison County elected a new Assessor, Larry

Davis, and a new Recorder, Angela Shelton (collectively, Officials).3 Shortly after the

election, in mid-November, the County’s human resources director provided the Assessor-

Elect and Recorder-Elect with copies of the County Personnel Handbook, the CBA, and

various other documents. The human resources director informed the Officials that the

employees in their offices were subject to the CBA. On January 1, 2011, the newly-elected

Officials assumed office. The Assessor learned that his office had one first deputy and

fourteen other deputies and employees, and the Recorder learned that her office had one

first deputy and six additional deputies. As the Officials transitioned into their positions,

both became aware of severe deficiencies in their offices, including substantial backlogs,




3
  On November 12, 2012, between the summary judgment hearing and the trial court’s Order, Shelton
resigned from her position as Recorder for reasons unrelated to this litigation. Pursuant to Indiana Trial
Rule 25(F)(1), her successor, Linda Smith, was automatically substituted as the defendant.


                                                     3
non-compliance with State-mandated reports and other deadlines, outdated and

unorganized systems, and failed audits by the State Board of Accounts.

        Prior to beginning his term, on December 27, 2010, the Assessor-Elect notified five

deputies and employees “that they would be relieved of their duties upon [his] taking

office.” (Appellant’s Supp. App. p. 67). On December 30, 2011, UAW delivered a

grievance to the Assessor on behalf of two of the discharged individuals, long-time deputy

assessors Lelia Kelley (Kelley) and Linda Stephens (Stephens), charging that the Assessor

had violated the CBA’s provisions for progressive disciplinary action and non-

discrimination, and had “wrongfully and illegally discharged” Kelley and Stephens

(Appellant’s Supp. App. pp. 26-27). UAW demanded the issue be immediately resolved

through binding arbitration pursuant to the terms of the CBA. The Assessor requested a

certification from UAW of the positions covered by the CBA, which UAW did not provide.

On January 18, 2011, the Commissioners requested that the Assessor reinstate Kelley and

Stephens. The Assessor refused, explaining that, under Indiana law, he may appoint his

own deputies and employees.4

        Less than two months into the new term, on February 17, 2011, UAW filed two

more grievances with the Assessor, asserting that any employees who had not paid their

union dues must be terminated and requiring the Assessor to recognize UAW as the

exclusive bargaining agent because the “Assessor’s office is an entity of Madison County




4
  At some point, the Assessor hired both his son and daughter. On June 20, 2012, the Commissioners
adopted an anti-nepotism policy applicable “to any department, office or elected official of the County.”
(Appellant’s App. p. 80). The Assessor’s children were subsequently terminated.


                                                    4
and hereby deemed as the employer in accordance with the CBA.” (Appellant’s Supp. App.

pp. 31-32). In three more grievances filed the same day, UAW claimed that the Assessor

had breached the CBA by disciplining Theresa Newman (Newman) without the presence

of UAW representation, and had discriminated against her on the basis of her political

affiliation. The Assessor explained that he had addressed Newman’s failure to timely

submit a report but did not discipline her and, believing his office was not subject to the

CBA, took no action to comply with the CBA’s grievance process.

        When the Recorder assumed her office on January 1, 2011, with the exception of a

part-time deputy whose salary was not included in the budget, she retained and swore in

all of the incumbent deputies.            On March 18, 2011, having observed her staff’s

performance, the Recorder terminated a deputy recorder, Jodi Fesler (Fesler), for

continuing to do “substandard work” despite being given several opportunities to improve.

(Appellee’s Br. p. 10). Thereafter, on March 21, 2011, UAW filed a grievance with the

Recorder, claiming that she had violated the progressive disciplinary system and non-

discrimination provisions outlined in the CBA and requesting Fesler’s reinstatement. On

March 30, 2011, the Recorder notified UAW, as well as the Commissioners and Council,

that she believed the CBA did not bind her office, and she declined to reinstate Fesler.5 On

November 21, 2011, the Officials each submitted a letter to the Commissioners and the

Council that stated it was their understanding that they were not governed by the CBA and




5
  In its brief, UAW mentions a grievance filed against the Recorder on behalf of another terminated
deputy, Kelly Kean, but provides no further details or arguments regarding this matter.


                                                   5
would not authorize the Commissioners and Council to negotiate a new CBA to govern

their deputies and employees.

       On June 27, 2011, UAW filed its Complaint, alleging the County had breached the

CBA. UAW sought an injunction for the reinstatement of the two deputy assessors, Kelley

and Stephens, and further sought recognition from the County that UAW is the exclusive

bargaining representative for the Officials’ deputies. On July 18, 2011, UAW amended its

Complaint to include the Officials as defendants.

       On April 16, 2012, the Officials moved for summary judgment, contending the

Commissioners and Council lacked the “authority to unilaterally bind non-consenting,

independently elected officials” to the CBA, which “restricted the elected officials in their

appointment, removal and supervision of deputies and employees.” (Appellant’s Supp.

App. pp. 59-60). On October 25, 2012, the trial court held a hearing on the Officials’

summary judgment motion, at which the County adopted the Officials’ motion. On January

1, 2013, the trial court entered Findings of Fact and Conclusions of Law and entered

summary judgment in favor of the County Group.

       UAW now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       UAW challenges the trial court’s summary judgment because “it is based on an

erroneous interpretation and application of the statutory provisions governing the

respective authority and duties of the Commissioners and the elected officials.”

(Appellant’s Br. p. 3). Specifically, UAW claims reversal is warranted based on three

errors: (1) the trial court’s misinterpretation of statutes that expressly state that the


                                             6
Commissioners employ the deputies in the offices of the Officials; (2) the trial court’s

conclusion that the Officials have statutory authority to independently control the

employment decisions in their offices; and (3) the trial court’s determination that the

Commissioners and Council lack authority to bind the Officials to the CBA.

                                  I. Standard of Review

       In reviewing a trial court’s entry of summary judgment, our court applies the same

standard relied upon by the trial court: pursuant to Indiana Trial Rule 56(C), a motion for

summary judgment is appropriate when there are no genuine issues of material fact and the

moving party is entitled to judgment as a matter of law. Wright v. City of Gary, 963 N.E.2d

637, 643 (Ind. Ct. App. 2012), trans. denied. Considering only the evidence designated by

the parties, we construe all facts and the reasonable inferences derived therefrom in favor

of the non-moving party. Bellows v. Bd. of Comm’rs of Cnty. of Elkhart, 926 N.E.2d 96,

113 (Ind. Ct. App. 2010). In this case, the parties have agreed that there are no disputes

regarding the material facts; thus, the issues are pure questions of law, so our review is de

novo. Id. at 114. As such, UAW bears the burden of persuading this court that the trial

court erroneously granted summary judgment. Shaffer v. State, 795 N.E.2d 1072, 1075

(Ind. Ct. App. 2003).

                        II. Employed by County or Elected Official

       UAW first asserts that the trial court erred in concluding that the deputies working

in the Officials’ offices are employees of the Officials. Specifically, the trial court

determined “that the Commissioners [do] not have general employment authority over all

of the elected officers’ deputies and employees.” (Appellant’s App. p. 18). UAW argues


                                             7
that, taken together, Indiana Code section 36-2-2-13 (Section 13) and Indiana Code section

5-4-1-1 (Section 1) “conclusively establish that the General Assembly considers the

deputies and employees who work [for the Officials] to be employed by the Commissioners

on behalf of [the] County.” (Appellant’s Br. p. 23).

                                 A. Indiana Code § 36-2-2-13

       UAW has presented an apparent issue of first impression regarding the

interpretation of Section 13, which states, in part:

       (a) The executive may employ a person:
               (1) to perform a duty required of a county officer by statute; or
               (2) on a commission or percentage basis;
           only if the employment is expressly authorized by statute or is found by
           the executive to be necessary to the public interest.

I.C. § 36-2-2-13. When a statute is unambiguous on its face, this court applies its clear and

plain meaning. Ind. Mun. Power Agency v. Town of Edinburgh, 769 N.E.2d 222, 226-27

(Ind. Ct. App. 2002). Where a statute is reasonably susceptible to multiple interpretations,

we endeavor to effectuate the legislative intent and give credence to the statute as a whole.

Id. We presume the General Assembly knows “of existing statutes in the same area” and

will construe statutes relating to the same general subject matter “so as to produce a

harmonious result.” Schafer v. Sellersburg Town Council, 714 N.E.2d 212, 217 (Ind. Ct.

App. 1999), trans. denied. We further presume that the General Assembly intends statutory

“language to be applied in a logical manner consistent with the underlying policy and goals

of the statute.” Shepherd, 733 N.E.2d at 990.

       UAW focuses on the phrase “only if the employment is expressly authorized by

statute” and posits that, because statutes expressly authorize the Officials to appoint


                                              8
deputies and employees, the actual “authority to employ these deputies and employees is

conferred on the Commissioners by [Section 13].” (Appellant’s Br. p. 21).6 We disagree

with UAW’s reading of the statute and decline to find that such an interpretation is

reasonable. See Ind. Pub. Emp. Ret. Fund v. Bryson, 977 N.E.2d 374, 377-78 (Ind. Ct.

App. 2012), aff’d on reh’g, trans. denied. Finding no ambiguity, without enlarging or

restricting its plain and obvious meaning, Section 13 clearly states that, in the absence of

public necessity, a statute must explicitly authorize the Commissioners to employ a person.

        If, as UAW claims, Section 13 afforded the Commissioners carte blanche power to

fill any statutorily created position, other statutes in the same article and chapter—which

identify specific jobs that the Commissioners may employ—would be superfluous. See,

e.g., I.C. § 36-2-2-14 (county administrator); I.C. § 36-2-2-30 (attorney); I.C. § 36-2-16-

10 (county animal disease control emergency coordinator). Also, a myriad of statutes that

grant appointment power to other officers would be meaningless if, under Section 13, the

Commissioners could usurp their hiring and firing authority. See I.C. Ch. 36-2-16 (listing

elected officials who may appoint deputies and other employees). Moreover, UAW’s

interpretation of Section 13 fails to contemplate the overall structure of the County

government. The role of the Commissioners is to act as “a general overseer or manager.”

Roberts v. State ex rel. Jackson Cnty. Bd. of Comm’rs, 278 N.E.2d 285, 292 (Ind. Ct. App.

1972). In this capacity, the Commissioners may exercise only the power “expressly

conferred . . . by the Constitution and the statutes of the state, or such powers as arise by


6
  It is important to note that the deputies of a county official are empowered to perform all of the duties
of his or her appointing official, and the deputy’s acts are attributed to the officer. I.C. § 36-2-16-3.


                                                      9
necessary implication from those expressly granted, or such as are requisite to the

performance of the duties which are imposed on it by law.”               Bd. of Comm’rs of

Vanderburgh Cnty. v. Sanders, 30 N.E.2d 713, 716 (Ind. 1940).               Accordingly, the

Commissioners may employ personnel to manage the County’s operation, but if a position

statutorily reserved for a County officer’s performance is not explicitly designated as

employable by the Commissioners, Section 13 curtails the Commissioners’ employment

authority unless justified by public necessity.

                                   B. Indiana Code § 5-4-1-1

       UAW further claims that the language of Section 1 establishes that deputies are

employees of the County. Section 1 requires all officers and deputies to take an oath

affirming they will “faithfully discharge the duties” of the office. I.C. § 5-4-1-1(a). Section

1 also states:

       (c) This subsection applies to a deputy of a political subdivision. An
       individual appointed as a deputy is considered an employee of the political
       subdivision performing ministerial functions on behalf of an officer and is
       not required to take the oath prescribed by subsection (a). However, if a chief
       deputy assumes the duties of an office during a vacancy under IC 3-13-11-
       12, the chief deputy must take the oath required under subsection (a) before
       entering on the official duties of the office.

I.C. § 5-4-1-1(c) (Appellant’s emphasis). The trial court concluded that Section 1

       does not vitiate the more specific statutes giving employment authority to the
       independent elected officers. Instead, it was passed as part of legislation
       declaring that deputies of officers of a political subdivision do not hold a
       “lucrative office” under Article 2, Section 9 of the Indiana Constitution. . . .
       [I]t is an insufficient basis on which to conclude that the General Assembly
       intended that the deputies and employees of elected officers are “employees”
       of the Commissioners for all purposes.

(Appellant’s App. p. 19 (internal citation omitted)). We agree with the trial court.


                                              10
       It is well-established that “[a] statute should be examined as a whole, avoiding

excessive reliance upon a strict literal meaning or the selective reading of individual

words.” State v. Oddi-Smith, 878 N.E.2d 1245, 1248 (Ind. 2008). Here, UAW relies on

“just one sentence of a more complex statute” that has been isolated in context. Warrick

Cnty. Comm’rs v. Warrick Cnty. Council, 706 N.E.2d 579, 580 (Ind. Ct. App. 1999), trans.

denied. Based on the context of the surrounding provisions, Section 1 simply serves to set

forth the oath and bond requirements for various categories of public employees. We find

nothing to indicate that Section 1 was intended to identify the County as the ultimate

employer of the deputies of all elected officers.

       In its reply brief, UAW claims Section 1 is unambiguous, and “the alleged ‘focus’

of [Section 1] cannot contravene its plain language.” (Appellant’s Reply Br. p. 12). We

find no merit to UAW’s plain language rationale because Section 1(a) clearly states that

the oath is required of “every officer and every deputy,” and Section 1(c) very plainly

pertains to those who are employed by the County as opposed to appointed by an officer.

It is a longstanding presumption that the General Assembly does not intend statutory

language “to be applied illogically or to bring about an unjust or absurd result.” City of

Carmel v. Steele, 865 N.E.2d 612, 618 (Ind. 2007). Adopting UAW’s interpretation would

render Section 1(a) and 1(c) redundant, and, as we have established, the County is

authorized to hire employees to carry out the management of county government and may

also make appointments under limited circumstances.             Accordingly, the logical

interpretation of Section 1 is that an “employee of the political subdivision” refers to one

hired by the County to perform “ministerial jobs that would be performed without


                                             11
contravention of the statutes” and are necessary for the “maintenance of certain county

functions.” Roberts, 278 N.E.2d at 291-92.

       We find further absurdity in UAW’s contention that an excerpt from Section 1

carries greater significance than the words of numerous other statutes which state the

deputies and employees actually belong to the officer. See, e.g., I.C. § 36-2-2-5(a)(2)

(“[E]ach county officer . . . shall prepare an itemized estimate of the amount of money

required for the officer’s . . . office” including “the expense of employing deputies.”); I.C.

§ 36-2-8-4 (“A county officer or a deputy or employee of a county officer is entitled to

payment for services only after he has rendered those services.” (emphasis added)). We

thus conclude that Section 13 and Section 1 do not render the County the employer of the

Officials’ deputies and employees.

                         III. Independent Employment Decisions

       Second, UAW asserts that the trial court erred in concluding that the CBA

“improperly impinges” on the Officials’ independence. (Appellant’s Br. p. 29).

                            A. County’s Employment Authority

       UAW first posits that Section 13 and Indiana Code section 36-1-4-14 (Section 14)—

which states the County “may hire and discharge employees and establish a system of

employment for any class of employees based on merit and qualification”—together

“confer the power to employ, hire and discharge deputies and employees of the Assessor

and the Recorder to the Commissioners.” (Appellant’s Br. pp. 30-31). UAW disagrees

with the trial court that the County functions as “little more than the landlord and payroll

service.” (Appellant’s Br. p. 29). In response, the County Group claims that the Officials


                                             12
have “the right to appoint their employees. And by implication they then have the right to

remove their employees.” (Transcript p. 16).

       By statute, the Assessor may “appoint the number of full-time or part-time deputies

and employees authorized by the county fiscal body.” I.C. § 36-2-16-8 (Section 8).

Similarly, the Recorder “is entitled to appoint one (1) first or chief deputy, and also may

appoint the number of other full-time or part-time deputies and employees authorized by

the county fiscal body.” I.C. § 36-2-16-4 (Section 4). UAW understands these statutes to

confer to the Officials only the power to “name officially” and maintains that Section 4 and

Section 8 “do not negate the express authority conferred to the Commissioners through

[Sections 1, 13, and 14].” (Appellant’s Br. pp. 30-31). If the legislature had intended to

grant to the Officials “unfettered independence and authority[,]” UAW insists that Section

4 and Section 8 would explicitly include a right to terminate. (Appellant’s Br. p. 31). In

contrast, the County Group claims that “the power to appoint would be meaningless

without the concomitant power to discipline or remove the employee.” (Appellee’s Br. p.

18).

       Although cited by neither party, we find a prior decision of our court particularly

instructive. In Roberts v. State ex rel. Jackson County Board of Commissioners, 278

N.E.2d 285, 287-88 (Ind. Ct. App. 1972), following the death of the county’s elected

surveyor, the board of commissioners requested that the deputy surveyor maintain

operations in the office pending the surveyor’s official replacement. Reasoning that the

deputy’s position had automatically terminated upon the surveyor’s death, the county

auditor refused to compensate the deputy. This court found that “[i]t is elementary that


                                            13
there can be no deputy without there first being a principal; the principal being the duly

elected, qualified and acting official of the county.” Id. at 290.

       The general and well-affirmed rule is that, in the absence of some statutory
       provision to the contrary, the commission or appointment of a deputy officer
       runs or continues only during the term of the officer making the appointment.
       Of course, in the absence of a statute to the contrary, the principal has the
       right, at his pleasure, to remove his deputy.

Id. (quoting Hord v. State, 79 N.E. 916, 922 (Ind. 1907)). “If the principal officer is re-

elected or reappointed for another term, his deputies must also be reappointed in order to

continue them in office.” Hord, 79 N.E. at 922 (holding Attorney General could not

contract on behalf of the State to employ an assistant attorney beyond the Attorney

General’s own term).      Our court concluded in Roberts that, because the board of

commissioners had requested that the deputy keep the surveyor’s office open out of

necessity to the public interest—and the deputy spent two months doing only “ministerial

things” without “pretend[ing] to be the County Surveyor”—the deputy was entitled to

compensation as an employee of the county. Roberts, 278 N.E.2d at 291-93.

       In the present case, UAW ardently insists that the Commissioners, rather than the

Officials, have the authority to appoint and discharge the deputies. We disagree. In

Roberts, the deputy was found to be employed by the county only after the surveyor’s death

and only for the period of time that he acted at the board of commissioners’ behest to keep

the office open in the public interest. The statute in-force in Roberts provided:

       [O]fficers may appoint deputies and other assistants as may be necessary for
       the proper discharge of the duties, and the number of such deputies and
       assistants shall be subject to the board of commissioners, both as to full and
       part time employment, and the board of commissioners shall make



                                             14
       recommendations to the county council as to the amount of salary that each
       shall receive.

Id. This statute parallels Section 4 and Section 8, which enable the Officials to appoint as

many “full-time or part-time deputies and employees” as the Council authorizes. I.C. §§

36-2-16-4; 36-2-16-8. “To provide for independently elected officers but to deprive them

of the ability to choose and supervise their own employees would render elections

meaningless and convert the officers to mere department heads or functionaries” of the

Commissioners. (Appellee’s Br. p. 15). The Roberts court confirmed that the right to

appoint and discharge generally belongs to the elected officer, but found the board of

commissioners had appropriately acted to prevent burdening the public.

       Observing both Roberts and the rule set forth by our supreme court in Hord, we

conclude the Officials are independently empowered to appoint and discharge their own

deputies at their discretion. Furthermore, we find that the Commissioners have the power

to hire an officer’s deputy in two instances:       (1) a statutory provision “expressly

authorize[s]” the Commissioners to make such an appointment; or (2) as in Roberts, the

Commissioners determine that such employment is “necessary to [serve] the public

interest.” I.C. § 36-2-2-13(a).

                                  B. Anti-Nepotism Statute

       UAW next cites Indiana Code Chapter 36-1-20.2 (Anti-Nepotism Statute) as

indicative of the lack of independence of the Officials with respect to their deputies. The

Anti-Nepotism Statute prohibits counties from employing two related individuals where

one would be directly supervised by the other and authorizes counties to implement a



                                            15
“more stringent” policy. I.C. §§ 36-1-20.2-9 to -10. UAW claims that the Officials

conceded to the County’s employment authority because, following the Commissioners’

enactment of a more extensive anti-nepotism policy than the one promulgated by the

General Assembly, the Assessor complied and terminated his children’s employment.

       The trial court concluded that the Anti-Nepotism statute “provides a very narrow

exception that proves the general rule that in the absence of such express statutory

authority, the county bodies lack the power to dictate to elected officials who they can hire

and fire.” (Appellant’s App. p. 18). We agree. And while UAW fixates on the phrase that

related individuals may not be employed by the County, we find the focus of the statute is

to prevent conflict of interest-related predicaments—not to partition the County from its

Officials regarding the role of “employer.” Furthermore, Section 16 of the Anti-Nepotism

Statute and the County’s policy both state that, annually, “[e]ach elected officer” must

submit a written certification to the Commissioners, swearing “that the officer has not

violated” the anti-nepotism mandate. (Appellant’s App. p. 84 (emphasis added)). If, as

UAW contends, the County is strictly the employer, this provision would be illogical

because the County—not the officer—would be accountable to report hiring violations.

Therefore, we conclude the Anti-Nepotism policy does not negate the fact that the power

to appoint and discharge belongs to the Officials.

                      IV. Authority to Bind Elected Officials to CBA

       Lastly, UAW asserts that the trial court erred by failing to conclude that the

Commissioners and Council had the requisite authority to enter into the CBA to regulate

the personnel policies affecting the Officials’ deputies. The trial court concluded “that the


                                             16
CBA imposes impermissible restrictions on the ability of the . . . elected officers to select,

discipline, remove, and direct the work of their deputies and employees.” (Appellant’s

App. p. 17). UAW, however, argues that the CBA does not interfere with the ability of the

Officials to manage their offices and should be enforced because the Commissioners and

Council have inherent authority, “well-established under Indiana law[,]” to set the

employment standards for all County deputies and employees. (Appellant’s Br. p. 38). It

is undisputed that the Commissioners may execute contracts on behalf of the County, and

the Council may appropriate funds to control the number of deputies each officer may

appoint. I.C. §§ 36-1-4-7; 36-2-5-3(b).

       We have already concluded that the Officials have complete discretion to hire and

discharge their deputies and employees, subject to certain limitations imposed by State law.

UAW submits that the CBA “simply establishes standards that create parameters within

which the [Officials] must operate when making their employment-related decisions” and

controls the County’s liability because elected officers “cannot be expected to have a

sophisticated knowledge of the multitude of applicable employment laws.” (Appellant’s

Br. pp. 37-38). UAW relies on our court’s holding in Nass v. State ex rel. Unity Team,

Local 9212, 718 N.E.2d 757, 763-64 (Ind. Ct. App. 1999), trans. denied, that it was “a

reasonable exercise of the Governor’s responsibility for the efficient operations of the

executive branch of government” to issue an executive order allowing executive branch

employees to join labor unions. UAW, however, fails to consider the important “technical

point” we noted in Nass. Id. at 763. There, the Governor did not negotiate and sign an

agreement that bound all executive branch employees to specific terms and conditions; his


                                             17
executive order simply “provided a framework by which collective bargaining could take

place.” Id. In actuality, the executive branch department heads negotiated the agreements

for the employees in their departments. Id. In distinction, the Officials in the present case

did not negotiate individual CBAs with UAW for their own deputies and employees.

       We agree with the trial court that, unlike the policies in the County Personnel

Handbook, which are “part and parcel of” general County management, the CBA obstructs

the independence of the Officials to staff their offices as they deem best. (Appellant’s App.

p. 18). The CBA imposes a strict seniority system for hiring preferences, specifies the

manner and duration of advertising vacant positions, and “encourages internal promotion

and transfer of current employees.” (Appellant’s Supp. App. p. 85). The CBA also compels

protracted disciplinary and grievance procedures that preclude an officer’s ability to

remove and replace a problematic employee in a timely and efficient manner. We conclude

that the Commissioners and Council, by entering into the CBA, exceeded their authority

and encumbered the Officials’ right to appoint and discharge their deputies and employees.

                                      CONCLUSION

       Based on the foregoing, we conclude that the trial court properly issued summary

judgment for the County Group because, as a matter of law, the Commissioners and

Council had no authority to execute a CBA interfering with the independence of the

Officials in appointing and discharging their deputies and employees.

       Affirmed.

ROBB, C. J. and KIRSCH, J. concur




                                             18